THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      April 27, 2021



In the Court of Appeals of Georgia
 A21A0313. IN THE INTEREST OF G. G., a child.                                 DO-012

      DOYLE, Presiding Judge.

      The mother of G. G., a child born in November 2018, appeals from an order

finding G. G. to be a dependent child as defined by OCGA § 15-11-2 (22). The

mother contends that the juvenile court erred because the record lacks clear and

convincing evidence of dependency at the time of the disposition hearing. For the

reasons that follow, we disagree and affirm.

      This case is the mother’s second appeal of an order addressing the well-being

of G. G. In the first appeal, the mother challenged a January 2019 order finding G. G.

to be dependent.1 This Court remanded the case in September 2019 after finding the

      1
       See In the Interest of G. G., 351 Ga. App. 895 (833 SE2d 583) (2019). Where
appropriate, we have referred to the record in that case to access the initial pleadings
as a matter of background.
juvenile court’s order unreviewable due to a lack of adequate factual findings.2 On

remand, the original trial judge had retired, so the juvenile court held a new

evidentiary hearing in December 2019 and entered an order on April 8, 2020, finding

G. G. to be a dependent child. Twenty-one days later, on April 29, 2020, the mother

filed a notice of appeal challenging that order and resulting in this appeal.3

      The record shows that the Georgia Department of Family and Children

Services (“DFCS”) first became involved in the case when it received a call from the

hospital where G. G. had just been born. The hospital reported that the parents

presented at the hospital with very poor hygiene and a bad odor. A DFCS

representative visited the parents in the hospital to interview them, and she observed

the parents’ poor hygiene and an odor permeating the hospital room: “There was a



      2
          See id. at 896.
      3
          On the same day, April 29, 2020, the juvenile court entered an order
terminating the mother’s parental rights a few hours before she filed her notice of
appeal. The mother’s notice of appeal did not reference the termination order, nor
does she challenge it in this appeal. Nevertheless, because the termination order is
premised in part on a finding of dependency, we address the merits of the mother’s
present challenge to the April 8, 2020 dependency order. See generally In the Interest
of B. R. J., 344 Ga. App. 465, 474 (1) (a) (810 SE2d 630) (2018) (“[T]he mother did
not previously challenge the court’s earlier ruling that the children were dependent
. . . , and the court was authorized to find from the evidence presented that the
children remained, to some extent, dependent” at the time of termination.)

                                          2
concern that no one was taking baths.” The DFCS worker learned that the mother had

not sought prenatal care, and the parents did not have any food, diapers, wipes, or

other supplies to care for the baby. The parents did not have a car seat or other

transportation, instead relying on a friend. The father did not appear to interact with

the baby at the hospital, and the mother did not bathe, diaper, or feed the baby at the

hospital, instead relying on the friend to provide that care. The parents were “virtually

homeless,” temporarily living in a friend’s apartment without arrangements for the

future.

      The DFCS worker also asked the parents about the presence of any other

children, and the parents disclosed that they had three other children, but their

parental rights were terminated in proceedings in Virginia in the preceding year. The

parents stated that their circumstance in Virginia was similar — they lacked stable

housing, income, and an ability to care for the children — which was exacerbated by

their history of drug abuse.

      Based on this information, DFCS sought and obtained temporary custody of

G. G. and filed a petition in the juvenile court alleging dependency. Following an

evidentiary hearing, which did not include the records from the parents’ history in

Virginia, the juvenile court entered an order adjudicating G. G. to be a dependent

                                           3
child. The mother appealed that order, resulting in the remand of the case for entry

of adequate written factual findings in the order.4

      On remand, the juvenile court held another evidentiary hearing in December

2019, receiving evidence regarding the parents’ history with the Virginia Department

of Social Services starting in 2017, the circumstances causing the intake of G. G. in

2018, and the circumstances after G. G. was taken into DFCS custody leading up to

the time of the 2019 hearing. The parents did not present evidence at that hearing.5

Based on the evidence from the hearing, the juvenile court entered an order finding

G. G. to be a dependent child.

      The mother now appeals from that order, challenging the sufficiency of the

evidence and findings supporting the juvenile court’s dependency determination.



      4
          See In the Interest of G. G., 351 Ga. App. at 896.
      5
        The mother’s appellate brief references apparent testimony from the parents
in a prior proceeding disputing certain aspects of the case with respect to owning a
car seat and having sufficient income, but she provides no record cites for that
testimony. Furthermore, even if such testimony were at issue, it alone does not
demand reversal because we defer to the juvenile court, which acts as the factfinder,
to assess the credibility of such testimony and give it appropriate weight. See In the
Interest of T. B. R., 304 Ga. App. 773, 773 (697 SE2d 878) (2010) (explaining that
appellate courts “do not weigh the evidence or determine the credibility of witnesses;
rather, we defer to the juvenile court’s factfinding and affirm unless the appellate
standard is not met”) (punctuation omitted).

                                           4
             On appeal from an order finding a child to be a dependent child,
      we review the juvenile court’s finding of dependency in the light most
      favorable to the lower court’s judgment to determine whether any
      rational trier of fact could have found by clear and convincing evidence
      that the child is dependent. In making this determination we neither
      weigh the evidence nor judge the credibility of the witnesses, but instead
      defer to the factual findings made by the juvenile court, bearing in mind
      that [t]he juvenile court’s primary responsibility is to consider and
      protect the welfare of a child whose well-being is threatened.6


OCGA § 15-11-2 (22) (A) defines a “[d]ependent child” as one who “[h]as been

abused or neglected and is in need of the protection of the court.’”

      Here, the evidence began with DFCS’s investigation at the time of G. G.’s birth

in November 2018. At that time, the parents undisputably lacked stable housing,

income, and resources to care for G. G. The parents themselves exhibited extremely

poor hygiene and did not appear to be caring for the baby in the hospital. After DFCS

obtained temporary custody of G. G., a case plan was developed for the parents,

requiring them to obtain stable housing and income, complete six months of clear

drug screens, cooperate with psychological evaluations, and attend parenting classes.

The parents completed the parenting classes but did not complete any of the other

      6
      (Punctuation omitted.) In the Interest of R. D., 346 Ga. App. 257, 259 (1) (816
SE2d 132) (2018).

                                          5
goals in the plan. An initial drug screen for the parents revealed the presence of

alcohol (in the afternoon) for the father, and the mother’s sample was unusable due

to an elevated level of creatine. The parents did not further participate in drug

screening, despite being ordered to do so.

      After DFCS took custody of G. G., the parents engaged in visitation with the

child, but they continued to display poor hygiene, and the mother did not appear to

be bonded with the child. She did not competently participate in diapering, bathing,

or feeding the baby during the visits. After the mother’s visits, G. G. needed bathing

by the foster parents.

       Approximately four months prior to the dependency hearing, the parents had

moved to an apartment, and a DFCS case worker visited the residence.7 The case

worker observed that the apartment was “cluttered[, and] there was a foul odor in the

home.” There was a room for the child, “but it was an empty room. There was no

baby bed, car seat, or anything like that.”

      The evidence further showed that all of these circumstances were a

continuation of the mother’s history of neglecting her three younger children. The


      7
       The visit was unannounced because the parents would not cooperate with
attempts to schedule regular DFCS visitation.

                                          6
Virginia Department of Social Services became involved with the mother’s younger

children in 2017, when the mother left a three-month-old and fifteen-month-old

unsupervised while she engaged in sexual activity in the parking lot of the motel

where they resided. At that time, the parents tested positive for methamphetamine,

and the two children tested positive for methamphetamine and cocaine. The children

were poorly cared for and exhibited extremely poor hygiene. During the pendency of

the Virginia case, the parents continued to abuse drugs and lacked stable housing and

income. The mother became pregnant with a third child who was born in November

2017 and who tested positive for methamphetamine. The parents’ parental rights to

those children were ultimately terminated, and they moved to Georgia approximately

two months before the mother gave birth to her fourth child, G. G., in November

2018.

        In light of the mother’s continued pattern of failing to provide a stable

environment for and neglecting the basic needs of G. G., the record now before us

shows that the juvenile court was authorized to find by clear and convincing evidence

that G. G. was a dependent child originally in 2018 as well as on the date of the

December 2019 hearing. The dependency finding was based on the mother’s neglect

or abuse of G. G. The Juvenile Code defines “neglect” to include “[t][he failure to

                                         7
provide proper parental care or control, subsistence, education as required by law, or

other care or control necessary for a child’s physical, mental, or emotional health or

morals.”8 To determine whether a child is without “proper parental care or control,”

courts consider

      [e]gregious conduct or evidence of past egregious conduct of a
      physically, emotionally, or sexually cruel or abusive nature by such
      parent toward his or her child or toward another child of such parent;
      [and]. . . [p]hysical, mental, or emotional neglect of his or her child or
      evidence of past physical, mental, or emotional neglect by the parent of
      such child or another child of such parent.9


      Consideration of past misconduct is appropriate because the juvenile
      court is not required to reunite a child with a parent in order to obtain
      current evidence of deprivation or neglect. Nevertheless, the record must
      contain evidence of present dependency, not merely past or potential
      future dependency. Moreover, a finding of parental unfitness is essential
      to support an adjudication of present dependency. “Unfitness” in this
      respect refers to intentional or unintentional misconduct resulting in the
      abuse or neglect of the child or by what is tantamount to physical or
      mental incapability to care for the child.10

      8
          OCGA § 15-11-2 (48) (A).
      9
          OCGA § 15-11-311 (a) (4), (5).
      10
       (Punctuation omitted.) In the Interest of A. B., 350 Ga. App. 575, 578 (2)
(829 SE2d 842) (2019).

                                           8
      From the day of G. G.’s birth, the mother manifested her unfitness by an

inability or unwillingness to care for the child in the hospital. The mother’s own

hygiene was poor, and she did not adequately clean or feed the newborn. After DFCS

took custody of G. G., the mother failed to complete any aspect of her reunification

plan (such as obtaining stable housing, employment, and income, and providing clear

drug screens) except completing parenting classes. During visitation, the mother did

not adequately care for G. G., nor did she appear to be fully bonded with the child.

The housing she occupied leading up to the dependency hearing was unclean, smelled

foul, and lacked any of the necessities for an infant. There was evidence that the

mother was uncooperative with drug screens and did not willingly allow DFCS to

visit her residence, despite these reunification plan requirements. All of this evidence

was consistent with the mother’s recent past unfitness with respect to her three

younger children, including leaving them without proper supervision and engaging

in behavior resulting in their own positive drug screens, that led to termination of her

parental rights as to those children in the months leading up to G. G.’s birth.

      In sum, the record was sufficient to support the juvenile “court’s determination

that at the time of the hearing, and by clear and convincing evidence, the mother was

unfit in that she committed intentional or unintentional misconduct resulting in the

                                           9
abuse or neglect of the child or by what is tantamount to physical or mental

incapability to care for the child.”11 With respect to the adequacy of the juvenile

court’s order itself, the order clearly enumerated factual findings summarized above,

which findings were supported by clear and convincing evidence in the record.

Accordingly, we discern no basis for reversing the April 8, 2020 dependency order

challenged by the mother in this appeal.

      Judgment affirmed. Reese and Brown, JJ., concur.




      11
         (Punctuation omitted.) Id. See In the Interest of E. G. M., 341 Ga. App. 33,
50 (2) (b) (798 SE2d 639) (2017) (affirming a finding of continued dependency based
on the parents’ unresolved substance abuse issues), reversed on other grounds by In
the Interest of I. L. M., 304 Ga. 114 (816 SE2d 620) (2018) (consolidated case); In
the Interest of M. M., 315 Ga. App. 673, 676-678 (2) (727 SE2d 279) (2012)
(explaining that if established by clear and convincing evidence, a “[l]ack of stable
housing and lack of support due to a parent’s unstable or irregular employment are
appropriate factors in determining [dependency].”) (citation and punctuation omitted).

                                           10